Citation Nr: 1215355	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  06-08 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1978 to May 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective June 1, 2004.  In October 2009 and September 2011, this matter was remanded for additional development.  

In the Board's October 2009 and September 2011 remand, it was noted that in September 2009 correspondence, the Veteran appeared to be raising additional claims.  As it does not appear that any action has been taken on these matters, they are again referred to the RO for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In correspondence dated October 6, 2011, the Veteran indicates he underwent ear surgery at Wilford Hall Medical Center on October 15, 2011, alleges that the records associated with such surgery are pertinent to his claim, and asks that they be secured.  Notably, the date of the correspondence is prior to the reported date of the surgery.  Wilford Hall Medical Center treatment records include a September 15, 2011 operative report for a bilateral myringotomy with tympanostomy tube placement for chronic eustachian tube dysfunction.  The RO should contact the Veteran for clarification to see if he has mistakenly identified the September 15, 2011 surgery as taking place on October 15, 2011.  The Veteran further alleges that since 2005 he has undergone 10 surgeries on his ears, and that records of all the previous surgeries are likewise pertinent to his claim.  Records of 10 ear surgeries are not associated with the claims file, and those outstanding must be secured.    [Notably, the Veteran had asserted that the RO was making requests for outpatient treatment records, and not for inpatient (hospitalization) records.]  

Furthermore, the Veteran alleges that he lost his employment as a physician's assistant as a consequence of his service-connected hearing loss.  As information pertaining to such loss of employment would have bearing on consideration of an extraschedular rating, it must also be sought on remand.  

Finally, in Savage v. Shinseki, 24 Vet. App. 259, 269 (2011), the United States Court of Appeals for Veterans Claims (Court) held that when a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes," and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  The September 2011 Board remand ordered an audiological evaluation of the Veteran to determine the current severity of his bilateral hearing loss, to include interpreting (converting to numerical values) the puretone findings reported in May 2008, July 2009, February, May, and November 2010 military audiometry reports.  Such examination was provided in October 2011; however, the examiner did not interpret or discuss the above-noted audiometry reports.  

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by the Board confers on the Veteran, as a matter of law, the right to strict compliance with the remand orders.  The Court held that the Board errs if it fails to ensure compliance with its remand orders.  Accordingly, the Veteran's claims folder should be returned to the October 2011 VA audiological examiner to interpret the puretone findings report in May 2008, July 2009, February, May, and November 2010 military audiometry reports.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter requesting that he identify (by date and location) each of his 10 ear surgeries since 2005, and to specifically indicate whether he has had any additional ear surgeries since September 15, 2011 (as stated in his October 2011 correspondence).  The RO should secure for the record the complete clinical records of each surgery, records of which are not already associated with the claims file.  

The RO should also secure updated records of any outpatient treatment the Veteran has received for his ears/hearing loss.

2. The RO should return the Veteran's claims folder (to include this remand) to the October 2011 VA examiner for interpretation (i.e., conversion to numerical values) the puretone findings reported in the May 2008, July 2009, February, May, and November 2010 military audiometry reports (located in volume 4 of the claims file), commenting whether the findings are consistent or inconsistent with those on October 2011 VA examination, and reconciling any discrepancies.  The examiner should explain the rationale for all opinions.  

If the October 2011 examiner is unavailable to provide the interpretation and further opinion sought, the RO should arrange for another appropriate provider to secure the interpretation and opinion sought.  

3. The RO should arrange for all appropriate development to ascertain the circumstances of the Veteran's alleged loss of employment as a physician's assistant due to his hearing loss.  He must assist in this matter by providing any necessary release (and must be advised of the provisions of 38 C.F.R. § 3.158(a), in conjunction with the request for the releases).

4. The RO should arrange for any further development suggested by the response to that sought above.  Then the RO should readjudicate the claim, to include consideration whether referral for extraschedular consideration is indicated.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

